         Case 1:20-cv-01710-BAH Document 26 Filed 07/07/20 Page 1 of 16


                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


OPEN TECHNOLOGY FUND, et al.
             Plaintiffs,
     v.

MICHAEL PACK, in his official capacity
as Chief Executive Officer and Director of the          Case No. 1:20-cv-1710
U.S. Agency for Global Media,
                      Defendant.


        PLAINTIFFS’ MOTION FOR RECONSIDERATION OF DENIAL OF
 TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION AND,
     IN THE ALTERNATIVE, FOR AN INJUNCTION PENDING APPEAL

        This Court denied the plaintiffs’ motion for a temporary restraining order and

preliminary injunction on the afternoon of July 2. Two hours later, the plaintiffs noticed their

appeal, followed by a request for an expedited appeal in the D.C. Circuit. In this motion, the

plaintiffs respectfully seek (1) reconsideration of the Court’s decision to deny their motion for a

temporary restraining order and preliminary injunction or (2) in the alternative, an injunction

pending appeal. See Fed. R. App. P. 8 (“A party must ordinarily move first in the district court for

. . . an order . . . granting an injunction while an appeal is pending.”).

        The plaintiffs recognize that they are effectively asking this Court to acknowledge the

strength of the opposite view on issues that it has just decided. As one judge of this Court recently

observed, the party seeking such relief risks being in the “near impossible position” of

“convinc[ing] a judge who had just ruled against it that the party is likely to succeed on appeal.”

Cigar Ass’n of Am. v. FDA, 317 F. Supp. 3d 555, 561 & n.4 (D.D.C. 2018) (granting injunction

pending appeal on the grounds that the plaintiffs were “entitled to a full hearing before an

appellate court” before implementation of agency decisions that “might ultimately be found to

run afoul of the First Amendment”); see Rostker v. Goldberg, 448 U.S. 1306, 1309 (1980) (Brennan,

J., in chambers) (granting relief because “[m]y task . . . is not to determine my own view on the

                                                   1
         Case 1:20-cv-01710-BAH Document 26 Filed 07/07/20 Page 2 of 16


merits, but rather to determine the prospect of reversal by this Court as a whole”). To grant such

relief, however, “the Court need not determine that it erred and will likely be reversed—an

acknowledgment one would expect few courts to make.” Loving v. I.R.S., 920 F. Supp. 2d 108,

110 (D.D.C. 2013). Instead, relief pending appeal may be warranted where, as here, “the issue is

one of first impression and raises serious and difficult legal questions.” Id.

        Because the rationale for the Court’s denial of relief (unlike the parties’ briefing) places

greatest reliance on the interpretation of the bylaws of a nonprofit corporation chartered under

the D.C. Nonprofit Corporation Act, this motion addresses the interpretive principles applicable

under that Act and offers additional factual material and context. The District of Columbia’s

Attorney General plays a central role in the Act’s enforcement and interpretation and may

intervene in proceedings over contested corporate actions, which by statute are channeled to the

D.C. Superior Court. As required in such proceedings, the plaintiffs have given notice to the

Attorney General. See D.C. Code §§ 29–401.60; 29–401.23. The court may wish to reconsider its

decision in light of the additional legal and factual material presented here.

        If this Court is inclined to deny this motion, however, the plaintiffs respectfully request

that the Court do so promptly, even summarily without written opinion, to facilitate expedited

appellate review by the D.C. Circuit. The urgency of the need for injunctive relief has only

increased in the past few days. Notwithstanding the plaintiffs’ appeal, Michael Pack has escalated

his attempts to accomplish a federal-government takeover of the independent Open Technology

Fund while this case remains pending. At 8 p.m. on Friday, July 3, Pack issued a letter stating

that “Open Technology Fund is hereby on notice” that “[e]ffective immediately,” Pack is

appointing a new “Acting CEO” for OTF. Turner Decl., Exh. A. Over the July 4th weekend, the

New York Times reported this purported appointment as if it were a fait accompli. Pranshu

Verma & Edward Wong, New Trump Appointee Puts Global Internet Freedom at Risk, Critics Say, New

York Times, July 4, 2020, https://nyti.ms/3dTME29.

                                                   2
         Case 1:20-cv-01710-BAH Document 26 Filed 07/07/20 Page 3 of 16


       Yesterday evening, Pack escalated matters even further. He sent an email to OTF

announcing that the “Acting CEO,” James M. Miles “will arrive at OTF’s offices at Noon

tomorrow, July 7th, 2020. Please ensure someone is present to meet him at the office at Noon, to

begin his onboarding paperwork. Pursuant to Judge Howell’s memorandum opinion of July 2, I

trust there will be no issues with this transition.” Turner Decl., Exh. B. Building security was

instructed not to admit Mr. Miles. Turner Decl., Exh. C.

       This morning, at 11:13 a.m., the Agency followed up with yet another email. Despite that

fact that this litigation remains pending in this Court and on appeal, the email insisted that the

Court’s order denying preliminary relief requires that OTF “provid[e] your new CEO with a key

to the office” and “grant[] him immediate access” to the building. Turner Decl., Exh. E.

       This situation—two rival CEOs and boards of directors—is untenable and exacerbates

the irreparable harm to OTF. OTF’s ability to fulfill its critical mission depends on maintaining

the trust of journalists and activists in repressive regimes around the world, who view its

independence from the government as essential to their personal safety. An injunction to

facilitate orderly appellate review is warranted. OTF is “entitled to a full hearing before an

appellate court” before the implementation of such drastic, harmful actions that “might

ultimately be found” unlawful. Cigar Ass’n, 317 F. Supp. 3d at 561.

                                           STANDARDS

       Motion for Reconsideration. Any order or decision that is not a final judgment “may

be revised at any time before the entry of a judgment adjudicating all the claims and all the

parties’ rights and liabilities.” Fed. R. Civ. P. 54(b). District courts have “broad discretion to hear

a motion for reconsideration brought under Rule 54(b),” Isse v. Am. Univ., 544 F. Supp. 2d 24, 29

(D.D.C. 2008), and grant such motions “as justice requires.” Capitol Sprinkler Inspection, Inc. v. Guest

Servs., Inc., 630 F.3d 217, 227 (D.C. Cir. 2011). A court may grant a motion to reconsider when

“the movant presents either newly discovered evidence or errors of law that need correction.”

                                                   3
         Case 1:20-cv-01710-BAH Document 26 Filed 07/07/20 Page 4 of 16


Davis v. Joseph J. Magnolia, Inc., 893 F. Supp. 2d 165, 168 (D.D.C. 2012). “The burden is on the

moving party to show that reconsideration is appropriate and that harm or injustice would result

if reconsideration were denied.” United States ex rel. Westrick v. Second Chance Body Armor, Inc., 893 F.

Supp. 2d 258, 268 (D.D.C. 2012).

        Motion for Injunction Pending Appeal. Federal Rule of Civil Procedure 62(c)

authorizes a district court to issue an injunction pending appeal. A motion brought under Rule

62(c) is subject to the same four criteria as a motion for preliminary injunction. See Wash. Metro.

Area Transit Comm’n v. Holiday Tours, Inc., 559 F.2d 841, 842–43 (D.C. Cir. 1977). Thus, to obtain

an injunction pending appeal, the moving party “must establish [1] that he is likely to succeed on

the merits, [2] that he is likely to suffer irreparable harm in the absence of preliminary relief, [3]

that the balance of equities tips in his favor, and [4] that an injunction is in the public interest.”

See Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008); accord Cuomo v. U.S. Nuclear Regulatory

Comm’n, 772 F.2d 972, 974 (D.C. Cir. 1985) (per curiam).

                                            ARGUMENT

I.      The plaintiffs are likely to succeed on the merits

        A.      Plaintiffs are likely to succeed on their lead statutory and
                constitutional-avoidance arguments.

        1. As this Court already recognized, the plaintiffs are very likely to succeed on their lead

claim: Mr. Pack lacked any statutory authority to remove OTF’s officers and directors. The

government justified Pack’s attempted removal of OTF’s officers and directors under 22 U.S.C.

§ 6209(d), and its briefing claimed only the statute as an independent source of authority. But, as

this Court recognized, “the USAGM CEO’s § 6209(d) remove-and-replace authority does not

extend to OTF” under the plain language of the statute. ECF No. 22 at 19. On appeal, the D.C.

Circuit is likely to agree with this Court’s statutory interpretation, for the reasons given in the

Court’s opinion. See ECF No. 22 at 12-19.


                                                    4
         Case 1:20-cv-01710-BAH Document 26 Filed 07/07/20 Page 5 of 16


        This Court also held that, despite lacking any statutory authority to replace the board and

officers, Mr. Pack could do so anyway based on OTF’s bylaws and the grant agreement between

OTF and USAGM. But the government did not rely on the grant agreement or bylaws as an

independent basis for Mr. Pack’s actions. Indeed, the government did not rely on the grant

agreement at all. It contended only, in a single paragraph, that the bylaws “reinforced” the

CEO’s statutory authority—the statutory authority this Court held does not exist. ECF No. 7 at

7. As explained below, the plaintiffs are likely to succeed in their appeal on this issue as well.

        B.      The bylaws do not give USAGM’s CEO remove-and-replace authority
                that he lacks by statute.

        OTF’s bylaws provide no independent authority for Pack’s removals or appointments of

OTF’s officers or directors. This Court’s conclusion that the bylaws “must be interpreted as

affirmative grants of authority to the CEO” to remove and replace Open Technology Fund’s

officers and directors cannot be reconciled with the plain text of the bylaws or the relevant

interpretive principles. The bylaws limit the government’s role in appointment or removal of

officers and directors to that provided by the International Broadcasting Act, which, as this Court

correctly held, does not provide any such authority.

        1. In keeping with a correct understanding of the statute, the bylaws permit “the

appointment of a Federal official as Director or Officer by the USAGM Chief Executive

Officer,” but only “provided that such appointment . . . [is] authorized under the Act.” ECF No. 4-8

at § 9.0 (emphasis added). As the Court has already concluded, “such appointment” is not

currently “authorized under the Act” with respect to OTF. So this proviso demonstrates that the

bylaws’ drafters understood a future congressional authorization—that is, the anticipated

congressional authorization of OTF that would trigger § 6209(d)—to be a contingent future fact.

        At the time its bylaws were enacted, Open Technology Fund was “hopeful that [it] would

one day get express authorization from Congress that would put Open Technology Fund on the


                                                   5
         Case 1:20-cv-01710-BAH Document 26 Filed 07/07/20 Page 6 of 16


same footing as congressionally-authorized grantees like Radio Free Europe and Radio Free

Asia.” Liu Decl. ¶ 6. Open Technology Fund included this and similar provisions within its

bylaws to ensure that, if OTF received that congressional authorization (as the bylaws put it,

“provided that” OTF were “authorized under the Act”), its bylaws would be in compliance with

the Act—including § 6209(d). Rather than require its bylaws to be amended upon its

authorization, in other words, OTF chose to enact bylaws flexible enough to withstand this—or

other—statutory change. That kind of future-oriented drafting is commonplace, and consistent

with best practices, in corporate documents, particularly when the drafters anticipate a future

statutory change. Indeed, Libby Liu, Open Technology Fund’s sole incorporator, explains that

this future possibility—“authorization from Congress that would put Open Technology Fund on

the same footing as congressionally-authorized grantees like Radio Free Europe”—“guided our

intent in both the bylaws and the articles.” Liu Decl. ¶ 6. Liu “never understood either the grant

agreement or the bylaws to give the CEO of USAGM the power to remove or replace [OTF’s]

officers or directs absent congressional authorization of OTF.” Id. ¶ 7.

       2. Even assuming counterfactually that the bylaws on their own atextually conferred on

Pack the extraordinary authority to replace OTF’s board without any action by Congress, they

expressly foreclose the manner in which Pack tried to do so here. The bylaws state that directors

appointed “as may be authorized by 22 U.S.C. 6203 et seq.” can only be appointed “with notice

and in consultation with the USAGM Advisory Board.” ECF No. 4-8 § 5-2. The Advisory Board,

a bipartisan body, see 22 U.S.C. § 6205(d), thus acts as an essential check on any potential

government interference with Open Technology Fund’s board.

       It is undisputed that Mr. Pack did not notify or consult with the USAGM Advisory Board

before attempting to appoint new directors. The Court dismissed this binding requirement,

arguing that the provision “says nothing about when notice and consultation must occur, i.e.,

before or after appointment occurs.” ECF No. 22 at 23 n.17. But, as courts have recognized, such

                                                 6
         Case 1:20-cv-01710-BAH Document 26 Filed 07/07/20 Page 7 of 16


consultation requirements would be meaningless if “notice and consultation” could occur after

the relevant appointment or action. See, e.g., Cal. Wilderness Coal v. U.S. Dep’t of Energy, 631 F.3d

1072, 1087 (9h Cir. 2010) (“[T]he ordinary meaning of consult involves conferring with an entity

before taking action.”); Oglala Sioux Tribe of Indians v. Andrus, 603 F.2d 707, 720 (8th Cir. 1979)

(holding that required consultation with respect to a removal must be made before the removal);

cf. U.S. Const., Art. II, sec. 2, cl. 2 (The President “by and with the Advice and Consent of the

Senate, shall appoint . . . Officers of the United States”). While it is possible that notification could

occur after the appointment of a director, it is difficult to imagine how the CEO could consult with

the USAGM Advisory Board about his appointment after it occurred. Such a reading is contrary

to law and fails to give meaning to this check on government power.

        3. OTF’s bylaws must be interpreted as required by applicable provisions and principles

of D.C. law. Even if the bylaws did not manifestly foreclose Pack’s actions, the District of

Columbia Nonprofit Corporation Act of 2010, D.C. Code Ann. § 29-401.01 et seq., provides a

series of background rules that govern D.C. nonprofits and compel that conclusion.

        D.C. law establishes a presumption that the appointment and removal of nonprofit

officers and directors will be determined by the board, if no alternate procedure is clearly

provided for in the articles of incorporation or bylaws. Thus, the default rule is that a director of

a nonprofit corporation may be removed only by the board of directors. D.C. Code Ann. § 29-

406.08(b) (West 2020). Additionally, “[a] director who is designated in the articles of

incorporation . . . may be removed by an amendment to the articles . . . deleting or changing the

designation.” Id. § 29-406.08(d). With respect to appointments, a vacancy on the board “may be

filled by a majority of the directors remaining in office.” Id. § 29-406.10(a).

        Similar default rules govern the appointment and removal of nonprofit officers. Unless

the articles of incorporation or bylaws provide explicit appointment or election mechanisms,

“[t]he officers of a nonprofit corporation shall be the individuals who . . . are appointed or

                                                   7
         Case 1:20-cv-01710-BAH Document 26 Filed 07/07/20 Page 8 of 16


elected . . . as authorized by the board of directors.” Id. § 29-406.40(a). Officers may be removed

by “[t]he board of directors; [t]he officer who appointed the officer being removed . . .; or [a]ny

other officer authorized by the article, the bylaws, or the board.” Id. § 29-406.43(b).

        An entity incorporated under the Act, like Open Technology Fund, can of course

override statutory defaults through clear and unambiguous language to that effect in their articles

of incorporation or bylaws. But, in the absence of such language, the statutory defaults prevail.

        4. Courts’ enforcement of corporate law in the case of nonprofit takeover attempts must

also be informed by background First Amendment principles of associational freedom,

particularly when the nonprofit in question is engaged in express activity. When an incumbent

board defends against an attempted takeover of a nonprofit organization, “[d]eferential review of

defenses is appropriate to permit associations to define and limit their membership in order to

control the organization’s expression.” Reiser, Nonprofit Takeovers: Regulating the Market for Mission

Control, 2006 B.Y.U. L. Rev. 1181, 1251 n.244 (2006) (citing Boy Scouts of Am. v. Dale, 530 U.S.

640, 648 (2000)). “Directors, officers, and managers of a targeted nonprofit often will be

genuinely afraid that their organization’s mission will be impaired, if not betrayed, by a

takeover.” Id. at 1184–85. “[T]he fact that a takeover may be a means by which to transform a

nonprofit’s mission illegitimately poses a significant risk beyond the bounds of the affected

organization. It also raises concerns for the nonprofit sector's role in society.” Id. at 1185.

        This Court dismissed Open Technology Fund’s freedom-of-association arguments in a

footnote, stating that Mr. Pack’s actions with respect to Open Technology Fund “raise no

constitutional issue” because “OTF’s bylaws and grant agreement evince OTF’s consent to the

USAGM CEO’s assumption of remove-and-replace authority over the OTF officers and

directors.” ECF No. 22 at 24 n.18. That was error. These constitutional issues are not just

relevant to the interpretation of the statute; they are relevant to the interpretation of the bylaws

and grant agreement as well. The question here is whether the federal government—whether

                                                   8
         Case 1:20-cv-01710-BAH Document 26 Filed 07/07/20 Page 9 of 16


purportedly justified by bylaw or statute—can take an action that would otherwise constitute a

serious intrusion into OTF’s associational freedom protected by the First Amendment.

       Such constitutional protection may be waived via contract only upon clear and

convincing evidence that the waiver is “voluntary, knowing, and intelligently made.” D.H.

Overmyer Co. v. Frick Co., 405 U.S. 174, 185, 187 (1972); Leonard v. Clark, 12 F.3d 885 (9th Cir.

1993); DNC v. RNC, 673 F.3d 192, 205 (3d Cir. 2012). Here, there was no such waiver, as all the

evidence cuts the other way. First, OTF never understood the language in the grant agreement

or the bylaws in the way that the Court reads them. And it appears from its filing that the

government did not either. Any waiver, by definition, could not have been voluntary, knowing,

and intelligently made. See Declaration of Libby Liu ¶¶ 3-4, 7 (explaining that Liu and OTF

“never understood either the grant agreement or the bylaws to give the CEO of USAGM the

power to remove or replace [OTF’s] officers or directs absent congressional authorization of

OTF. If we had been asked by USAGM to waive our right to govern ourselves as an

independent organization in this manner, we would have declined.”); ECF No. 7 at 7-8

(government brief failing to even once mention the grant agreement as authority supporting Mr.

Pack’s actions). Second, as the Court acknowledged, the “most relevant” sentence in the grant

agreement is “ambiguous.” ECF No. 22 at 19, 20. Third, as explained below, the articles of

incorporation, bylaws, and grant agreement read together all demonstrate that OTF complied

with the relevant provision of the grant agreement by appointing USAGM Board Members to its

initial board, upon incorporation, and nothing in the bylaws conflicts with that provision.

       Under the First Amendment to the U.S. Constitution, it is well established that “the

ability of like-minded individuals to associate for the purpose of expressing commonly held views

may not be curtailed.” Knox v. Service Employees Int’l Union, Local 1000, 567 U.S. 298, 309 (2012).

But that “[f]reedom of association would prove an empty guarantee if associations could not limit

control over their decisions to those who share the interests and persuasions that underlie the

                                                 9
         Case 1:20-cv-01710-BAH Document 26 Filed 07/07/20 Page 10 of 16


association’s being.” Cal. Democratic Party v. Jones, 530 U.S. 467, 574-75 (2000) (emphasis added).

“Government actions that may unconstitutionally burden this freedom may take many forms,

one of which is intrusion into the internal structure or affairs of an association, like a regulation

that forces the group to accept members it does not desire.” Boy Scouts of Am. v. Dale, 530 U.S.

640, 647-48 (2000). USAGM seeks to exercise “control over” all of OTF’s decisions and the

greatest possible “intrusion in the internal structure or affairs” of the organization. These

constitutional protections are at their apex when the government seeks to intrude into the affairs

of private organizations engaged in expressive activity or advocacy. See Nat’l Ass’n for Advancement

of Colored People v. Button, 371 U.S. 415, 436-37 (1963). And it is well established that such

organizations do not lose all First Amendment protections merely by taking government funds.

Agency for Int’l Dev.v. Alliance for Open Soc’y Intern., Inc., 570 U.S. 205, 214–15 (2013).

        Against the backdrop of these concerns and constitutional principles, OTF’s bylaws

should not be read to override the statutory defaults of D.C. law absent clear and unambiguous

language to the contrary. There is no such clear and unambiguous language. Any ambiguity in

Open Technology Fund’s bylaws, then, should be resolved to rest appointment and removal

authority squarely in the hands of OTF’s directors rather than in the federal government. For

these reasons too, the plaintiffs are likely to succeed on appeal.

        C.      The quoted sentence in the 2019 grant agreement cannot change the
                meaning of the bylaws.

        The plaintiffs are also likely to succeed in showing that the 2019 grant agreement does

not alter the correct reading of the bylaws. Unfortunately, the Court’s conclusion that Mr. Pack

had remove-and-replace authority over OTF rests heavily on a misreading of a single sentence in

OTF’s 2019 grant agreement. Because the Court lacked the benefit of any briefing, evidence, or

input from the parties on this sentence, the Court’s reasoning relies on some false steps.




                                                     10
        Case 1:20-cv-01710-BAH Document 26 Filed 07/07/20 Page 11 of 16


       For starters, the Court’s opinion misreads the key term: “current members of the

USAGM.” The grant agreement provides that OTF’s “articles of incorporation, by-laws or other

constitutional documents shall provide that the Board of Directors of [OTF] may consist of some or

all of the current members of the USAGM established under the International Broadcasting Act and

other technical experts, as appropriate.” ECF No. 22 at 19 (quoting ECF No. 4-4 at art. IV(b))

(emphasis added). Although the Court found this sentence “ambiguous,” id. at 20, it ultimately

concluded that the sentence is best read as “allowing USAGM officials to be placed on the OTF

board, presumably by the USAGM CEO,” id. at 22.

       That reading is wrong. As Libby Liu, CEO and incorporator of Open Technology Fund,

has explained, “the phrase ‘current members of the USAGM’ was intended to refer to the

current members of the USAGM Board of Governors at the time” of incorporation. Liu Decl.

¶ 3. The confusion resulted from the renaming of the agency, as is apparent when compared with

prior and future versions of the agency’s standard grant agreements. Prior grant agreements

referred to “the current members of the BBG established under the International Broadcasting

Act,” see Liu Decl. Exhibit A, a reference to the “Broadcasting Board of Governors”—the agency

now known as the U.S. Agency of Global Media. After the agency was renamed to USAGM, the

term “BBG” in the grant agreements “was automatically replaced” with the new agency name,

USAGM. Liu Decl. ¶ 3; see Liu Decl. Exhibit A. This replacement generated potential confusion

because USAGM did not have any “members”; only its board did.

       This typo was fixed in the now-operative 2020 grant agreement between Open

Technology Fund and the Agency, which reads: “The Non-Federal Entity’s articles of

incorporation, by-laws, or other constitutional documents shall provide that the Board of

Directors of the Non-Federal Entity may consist of some or all of the current members of the USAGM Board

of Governors established under the International Broadcasting Act and other technical experts, as

appropriate.” ECF No. 16-1 at 19 (emphasis added). This provision—requiring that “some or

                                                  11
        Case 1:20-cv-01710-BAH Document 26 Filed 07/07/20 Page 12 of 16


all” USAGM board members “may” sit on Open Technology Fund’s board—was satisfied by

OTF’s articles of incorporation, which “provide[d] that the Board of Directors of Open

Technology Fund shall consist of Leon Aron, Ambassador Ryan Crocker, Michael Kempner,

Ambassador Karen Kornbluh, Ben Scott, and Kenneth Weinstein.” Liu Decl. ¶ 5; see ECF No.

10-2 at 7. Five of these six directors were members of the USAGM Board of Governors at the

time that Open Technology Fund’s articles of incorporation and bylaws were adopted. See Liu

Decl. ¶ 5. The sixth, Ben Scott, was a “technical expert.” Id. The grant agreement provision,

then, was satisfied by OTF’s articles of incorporation.

       In any event, the 2019 grant agreement cannot (and did not) alter OTF’s bylaws. Though

the Court seeks to discern the intent of the bylaws’ drafters “by looking at how OTF satisfied the

grant agreement’s Article IV(b) requirement,” ECF No. 22 at 22, there is no evidence that the

bylaws were drafted with this grant provision in mind, or that anybody thought that the grant

provision meant what the Court has interpreted it to mean. The organization’s Founder, Libby

Liu, explains that she “never understood either the grant agreement or the bylaws to give the

CEO of USAGM the power to remove or replace our officers or directors absent congressional

authorization of OTF.” Liu Decl. ¶ 7. The bylaws cabin any additional removal or appointments

procedures not explicitly specified to those that “may be authorized by 22 U.S.C. 6203 et seq.”

ECF No. 4-8 at §§ 5.2, 7.1. In other words, the meaning of these references in the bylaws all turn

on the meaning of the statute. And, as this Court has recognized, that statute does not authorize

Pack to make removals or appointments of OTF’s officers or directors in the absence of

congressional authorization.

       Even assuming that the sentence in the grant agreement “means that OTF was required

to adopt bylaws . . . allowing USAGM officials to be placed on the OTF board . . . by the

USAGM CEO,” as the Court held, at worst, OTF would be in breach of its grant agreement by



                                                12
        Case 1:20-cv-01710-BAH Document 26 Filed 07/07/20 Page 13 of 16


failing to include the requisite provision. The remedy for that breach cannot be the wholesale

government takeover of the organization.

   D. Where it applies, the CEO’s power under § 6209(d)—like all powers under
      the International Broadcasting Act—must be exercised in a manner
      consistent with the statutory protection for grantee organizations’
      “independence.”

       The Court held that the CEO’s power to appoint officers and directors in general cannot

be distinguished from its power—or lack thereof—to appoint a majority of sitting federal-

government officials to the board of a statutorily independent organization. As the Court

reasoned, “a rule preventing the CEO from creating a board whose members are primarily

federal officials would do nothing to help preserve the Networks’ independence.” ECF No. 22 at

26. “Furthermore,” the Court held, “such a rule would be unmoored from the statutory text.” Id.

       Each of the entities at issue here “operates under an express statutory mandate” that

protects their “independence.” Wood ex rel United States v. Am. Inst. in Taiwan, 286 F.3d 526, 531

(D.C. Cir. 2002). D.C. Circuit precedent interprets statutory “independence,” in this precise

context, as “expressly prevent[ing] a governmental takeover.” Ralis v. RFE/RL, 770 F.2d 1121,

1125 (D.C. Cir. 1985). And the provisions in the statutory text that the Court cited as “expressly

contemplat[ing] the appointment of federal officials to the Networks’ board,” ECF No. 22 at 26,

including 22 U.S.C. § 6209(d), id. § 6202(b)(3), and id. § 6204(a)(21), must be read in harmony

with the statutory firewall, id. § 6204(b). “The courts are not at liberty to pick and choose” among

these sources of federal law; where, as here, “two statutory provisions are capable of co-existence,

it is the duty of the courts, absent a clearly expressed congressional intention to the contrary, to

regard each as effective.” Morton v. Mancari, 417 U.S. 535, 551 (1974).

       Section 6209(d) grants the CEO significant discretion to appoint and remove officers and

directors of the relevant entities. He can choose individuals from a range of backgrounds and

political affiliations. He can even appoint some full-time government officials. But reading the


                                                13
        Case 1:20-cv-01710-BAH Document 26 Filed 07/07/20 Page 14 of 16


Act to permit the appointment of a board where government officials constitute a voting majority

raises constitutional-avoidance concerns and allows one of the two statutory provisions to

impermissibly trump the other. The entities here are not “government-created and -controlled

corporations” for which the government has “retain[ed] for itself permanent authority to appoint

a majority of the directors of that corporation,” as it has with Amtrak and other government

corporations. Lebron v. Nat’l R.R. Passenger Corp., 513 U.S. 374, 398 (1995). There is no indication

that the government ever acquired or “retain[ed]” such “permanent authority.” Absent a specific

statutory command conferring such authority, it is improper to read the statutory provision

enabling the appointment of officials, 22 U.S.C. § 6209(d), to trump the specific statutory

guarantee of institutional independence, id. § 6204(b).

II.    The plaintiffs will suffer irreparable harm absent an injunction and
       remaining factors also favor an injunction.

       1. The Court ruled that Open Technology Fund failed to show irreparable harm “for

substantially the same reasons that its case fails on the merits.” ECF No. 22 at 29. But, under

D.C. Circuit precedent, “irreparable harm analysis . . . assumes, without deciding, that the

movant has demonstrated a likelihood that the non-movant’s conduct violates the law.”

Chaplaincy of Full Gospel Churches v. England, 454 F.3d 290, 303 (D.C. Cir. 2006). Assuming Pack’s

actions to be unlawful, as the standard requires, those actions impose “obstacles” that “make it

more difficult” for Open Technology Fund “to accomplish [its] primary mission.” League of

Women Voters v. Newby, 838 F.3d 1, 9 (D.C. Cir. 2016). That is irreparable harm. Id. “The actions

taken by Mr. Pack in the past few days imperil virtually every aspect of Open Technology Fund’s

operations and existence,” including its ability “to chart [its] own course as an organization”; its

ability “to stay true to [its] mission and principles”; its “essential day-to-day corporate functions,

such as hiring and maintenance of [its] office space”; and its “ability to protect the vulnerable

communities facing repressive regimes” that trust it “to safeguard their entities and enable their


                                                 14
        Case 1:20-cv-01710-BAH Document 26 Filed 07/07/20 Page 15 of 16


important work around the world.” First Declaration of J. Lauren Turner ¶ 15. All these harms

are “beyond remediation” and constitute irreparable injury justifying a temporary restraining

order. Chaplaincy of Full Gospel Churches, 454 F.3d at 297.

        2. The Court was also wrong to dismiss the serious irreparable harm to the ousted

directors of a nonprofit organization based on cases involving garden-variety federal-government

employment cases, which rest on the principle that “the [g]overnment has traditionally been

granted the widest latitude in the dispatch of its own internal affairs.” Sampson v. Murray, 415 U.S.

61, 83 (1974). This isn’t an employment case. This case is about the government’s intrusion into

the internal affairs of private nonprofit organizations—not its management of “its own internal

affairs.” As the Supreme Court has held, “there can be no clearer example of an intrusion into

the internal structure or affairs of an association” than the government’s attempt to “force[] the

group to accept members it does not desire.” Roberts v. U.S. Jaycees, 468 U.S. 609, 623 (1984).

And, while the individual plaintiff-directors could be reinstated at a later date, any actions taken

by the purported board in the interim could never fully be unwound. “Money damages will not

compensate for [the directors’] loss of the opportunity to continue to manage” the organizations.

Davis v. Rondina, 741 F. Supp. 1115, 1125 (S.D.N.Y. 1990). Pack’s attempt to “destroy [the

plaintiffs’] voice in management” thus constitutes irreparable harm. Street v. Vitti, 685 F. Supp.

379, 384 (S.D.N.Y. 1998); see also Suchodolski Assocs., Inc. v. Cardell Fin. Corp., 2003 WL 22909149,

at *4 (S.D.N.Y. Dec. 10, 2003) (“[A] party’s loss of control” of a corporation “constitutes

irreparable harm.”).




                                                  15
        Case 1:20-cv-01710-BAH Document 26 Filed 07/07/20 Page 16 of 16


                                        CONCLUSION

       The plaintiffs respectfully request that the court reconsider its denial of their motion for a

temporary restraining order and preliminary injunction. In the alternative, the plaintiffs request

that this Court grant an injunction pending appeal.

                                              Respectfully submitted,

                                              /s/Deepak Gupta
                                              DEEPAK GUPTA
                                              GREGORY A. BECK
                                              GUPTA WESSLER PLLC
                                              1900 L St NW, Suite 312
                                              Washington, DC 20036
                                              202-888-1741

                                              Counsel for Plaintiffs

July 7, 2020




                                                 16
